DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claim 5 has been withdrawn. Claims 1, 3, 4, and 6 have been amended.
Claims 1-4, 6, and 7 are under examination.

2.	The objection to the specification is withdrawn in response to the amendment to properly identify claims 2 and 7 as “original.
	The objection to claim 3 is withdrawn in response to the amendment filed on 3/29/2021.
	All obviousness-type double patenting rejections are withdrawn in view of the terminal disclaimer filed and approved on 3/29/2021.
	The rejection of claims 4 and 6 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph is withdrawn in response to the amendments to delete the recitation “without the use of plasmid” from claim 4 and to introduce the recitation “and modifying the pathology-inducing DNA in the target non-excitable cell”. 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ciofani et al. (PGPUB 2012/0121712), in view of each Klapoetke et al. (PGPUB 2014/0324134), Kitada et al. (Nature, 1998, 392: 605-608), Wu et al. (Cell Stem Cell, 2013,13:659-662), and Sum (Master of Science Thesis, 2014).
Ciofani et al. teach a method for the in vivo neural cell stimulation by using piezoelectric nanoparticles stimulated by ultrasound waves, wherein the piezoelectric nanoparticles are coated with a biocompatible polymer functionalized with ligands such as antibodies that target them to the desired neural cells and wherein the piezoelectric nanoparticles are internalized by the target cells for subsequent electrical stimulation of the target cells (claim 1).  The method of Ciofani et al. is used for deep brain stimulation, wherein deep brain stimulation could be used to treat Parkinson’s disease (Abstract; [0001]; [0015]-[0020]; [0025]; [0027]; [0038]; [0042]; [0045]; [0046]; [0048]; [0051]; [0052]; [0063]; [0066]; [0067]; ([0083]).  
Ciofani et al. do not teach treating Parkinson’s disease by using an opsin gene (claim 1).  Klapoetke et al. teach a method of modifying the membrane potential of cells, the method comprising administering a plasmid encoding rhodopsin (i.e., an ion channel) to subjects and activating the expressed rhodopsin by light; the method is used to treat a neurological conditions such as Parkinson’s disease ([0009]-[0011]; [0064]; [0087]; [0100]; [0106]; [0118]; [0119]; [0125]; [0127]; [0135]-[0137]; [0170]).  It would have been obvious to one of skill in the art, at the effective filling date of the invention, to associate the expression plasmid of Klapoetke et al. with the piezoelectric nanoparticles of Ciofani et al. to achieve the predictable result of delivering to the target cells a composition suitable to treat Parkinson’s disease.   MPEP 2144.06 [R-6] I states:
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…. [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)

Ciofani et al. and Klapoetke et al. do not teach CRISPR/cas9 (claims 1 and 2).  However, using the CRISPR/cas9 system in the method of Ciofani et al. and Klapoetke et al. is suggested by the prior art.  Kitada et al. teach that Parkinson’s disease could be caused by mutations in the parkin gene (Abstract; pl. 606, column 2, second paragraph).  Wu et al. teach that CRISPR/Cas9 could be used to restore the wild type gene via HDR (claim 7) (Abstract; p. 662, column 1, last paragraph).  It would have been obvious to one of skill in the art, at the effective time of the invention, to modify the method of Ciofani et al. and Klapoetke et al. by further including a CRISPR/cas9 system together with a gene capable of restoring the wild type parkin, with a reasonable expectation of success.  One of skill in the art would have been motivated to do so in order to restore wild type reading frames in subjects wherein Parkinson’s disease is caused by genetic mutations.  One of skill in the art would have reasonably expected to 
Ciofani et al., Klapoetke et al., Kitada et al., and Wu et al. do not teach gene delivery in the absence of viral or plasmid vectors (claims 1 and 4).  However, since Sum teaches that linear covalently closed (LCC) DNA minivectors (i.e., not viral or plasmid vectors) are superior to plasmids with respect to gene therapy (Abstract; p. 41-49), one of skill in the art would have found obvious to replace the plasmid with a LCC DNA minivector encoding rhodopsin to achieve the predictable result of obtaining a composition exhibiting enhanced transfection efficiency.  Furthermore, Sum teaches that using CPPs for cellular uptake (i.e., a biomolecule for cellular uptake; claim 1) results in improved gene delivery and reduced cytotoxicity (p. 17-19; p. 32, second paragraph) and thus, one of skill in the art would have found obvious to further include a CPP to achieve the predictable result of reducing cytotoxicity and improve gene delivery.  
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

5.	Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ciofani et al. taken with each Klapoetke et al., Kitada et al., Wu et al., and Sum, in further view of both Tönges et al. (Brain, 2012, 135: 3355-3370) and Liu et al. (J. Nanosci. Nanotechnol., 2010, 10: 7897-7905).
	The teachings of Ciofani et al., Klapoetke et al., Kitada et al., Wu et al., and Sum are applied as above for claims 1, 2, 4, and 7.  Ciofani et al., Klapoetke et al., Kitada et claim 3).  Tönges et al. teaches that Rock inhibitors are suitable to treat Parkinson’s disease (Abstract).  One of skill in the art would have found obvious to modify the teachings of Ciofani et al., Klapoetke et al., Kitada et al., Wu et al., and Sum by further associate a Rock inhibitor with the nanoparticles to achieve the predictable result of obtaining a composition suitable to treat Parkinson’s disease.  Furthermore, Liu et al. teach that ACPPs could be used instead of CPPs (Abstract; p. 7899, column 2, first full paragraph; p. 7903, column 2, last paragraph).  Replacing CPP with ACPP in the composition of Ciofani et al., Klapoetke et al., Kitada et al., Wu et al., and Sum would have been obvious to one of skill in the art to achieve the predictable result of obtaining a composition suitable to treat Parkinson’s disease.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

6.	Claims 1, 2, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ciofani et al. taken with each Klapoetke et al., Kitada et al., Wu et al., and Sum, in further view of Li et al. (Acta Pharmacol. Sin., 2003, 24: 1192-1198).
The teachings of Ciofani et al., Klapoetke et al., Kitada et al., Wu et al., and Sum are applied as above for claims 1, 2, 4, and 7.  Ciofani et al., Klapoetke et al., Kitada et al., Wu et al., and Sum do not teach delivery to a non-excitable target cell in the patient (claim 6).  Li et al. teach that, since transplanted neural stem cells (NSCs) could differentiate into neurons, NSCs could be used to treat Parkinson’s disease (Abstract; paragraph bridging p. 1196 and 1197).  Based on these teachings, one of skill in the art parkin gene-rhodopsin (i.e., and opsin and an ion channel)-CRISPR/Cas9 complex to NSCs of the patient (claim 6).
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

7.	Claims 1, 2, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ciofani et al., in view of each Canillas et al. (Boletin de la Sociedad Española de Cerámica y Vidrio, 2014, 53: 249-259), Krook-Magnuson et al. (Nature Communications, 2013, 4: 1-8), Graves (Q J Med, 2006, 99: 201-217), and Wu et al.
Ciofani et al. teach a method for the in vivo neural cell stimulation by using piezoelectric nanoparticles stimulated by ultrasound waves, wherein the piezoelectric nanoparticles are coated with a biocompatible polymer functionalized with ligands such as antibodies that target them to the desired neural cells, wherein the piezoelectric nanoparticles are administered systematically and taken up by the target neural cells and are capable of converting the ultrasound waves into electrical signals able to stimulate the target neural cells (claim 1) (Abstract; [0001]; [0015]-[0020]; [0025]; [0027]; [0038]; [0042]; [0045]; [0046]; [0048]; [0051]; [0052]; [0063]; [0066]; [0067]; ([0083]).
claim 1).  However, doing so is suggested by the prior art.  For example, Canillas et al. teach treating epilepsy by using electric stimulation, wherein electrical stimulation could be provided by piezoelectric materials (p. 253, column 2, first full paragraph; p. 254, column 2, fourth full paragraph).  It would have been obvious to one of skill in the art, at the effective time of the invention, to administer the piezoelectric nanoparticles of Ciofani et al. to subjects affected by epilepsy and further stimulate them with ultrasound waves to achieve the predictable result of treating epilepsy in these subjects.  Furthermore, Krook-Magnuson et al. teach using opsin optogenetics to treat epilepsy (Abstract; p. 2-4).  Based on this teachings, one of skill in the art would have found obvious to modify the method of Ciofani et al. and Canillas et al. by attaching an expression vector encoding an opsin gene to their piezoelectric nanoparticles to achieve the predictable result of treating epilepsy.  MPEP 2144.06 I states:
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…. [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)

Ciofani et al., Canillas et al., and Krook-Magnuson et al. do not teach CRISPR/cas9 (claims 1, 2, and 7).  However, using the CRISPR/cas9 system in the method of Ciofani et al., Canillas et al., and Krook-Magnuson et al. is suggested by the prior art.  For example, Graves teaches that epilepsy could be caused by mutations in specific genes such as an insertion in the ion channel gene CLCN2 that leads in a premature stop codon and results in a truncated, non-functional protein having a dominant negative effect on the wild-type protein (p. 208).  Wu et al. teach that claim 7) (Abstract; p. 662, column 1, last paragraph).  It would have been obvious to one of skill in the art, at the effective time of the invention, to modify the method of Ciofani et al. and Klapoetke et al. by further including a CRISPR/cas9 system together with a gene capable of restoring the wild type CLCN2, with a reasonable expectation of success.  One of skill in the art would have been motivated to do so in order to restore wild type reading frames in subjects wherein epilepsy disease is caused by genetic mutations.  One of skill in the art would have reasonably expected to be successful in doing so because the prior art teaches that CRISPR/cas9 systems can be successfully used for genome editing.  By doing so, one of skill in the art would have used a combination of an opsin gene and a gene encoding an ion channel.
Ciofani et al., Canillas et al., Krook-Magnuson et al., Graves, and Wu et al. do not specifically teach gene delivery in the absence of viral or plasmid vectors (claims 1 and 4).  However, since Sum teaches that linear covalently closed (LCC) minivectors (i.e., not viral or plasmid vectors) are very efficient gene therapy vectors (Abstract; p. 41-49), one of skill in the art would have found obvious to replace the plasmid with a LCC DNA minivector encoding rhodopsin to achieve the predictable result of obtaining a composition exhibiting enhanced transfection efficiency.  Furthermore, Sum teaches that using CPPs for cellular uptake (i.e., a biomolecule for cellular uptake; claim 1) results in improved gene delivery and reduced cytotoxicity (p. 17-19; p. 32, second paragraph) and thus, one of skill in the art would have found obvious to further include a CPP to achieve the predictable result of reducing cytotoxicity and improve gene delivery.  
prima facie obvious at its effective filing date.

8.	Claims 1, 2, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ciofani et al., in view of each Canillas et al., Krook-Magnuson et al., Graves, and Wu et al., in further view of Matsumoto et al. (International Congress Series, 2003, 1252: 489-492).
The teachings of Ciofani et al., Canillas et al., Krook-Magnuson et al., Graves, and Wu et al. are applied as above for claims 1, 2, 4, and 7.  Ciofani et al., Canillas et al., Krook-Magnuson et al., Graves, and Wu et al. do not teach delivery to a non-excitable target cell in the patient (claim 6).  Matsumoto et al. teach that, since transplanted neural stem cells (NSCs) could differentiate into neurons, NSCs could be used to treat epilepsy (Abstract; p. 490-492).  Based on these teachings, one of skill in the art would have found obvious to modify the teachings of Ciofani et al., Klapoetke et al., Kitada et al., Wu et al., and Sum by further including autologous NPCs and directing at least part of the nanoparticles-gene-rhodopsin-CRISPR/Cas9 complex to the autologous NSCs to achieve the predictable result of obtaining neurons comprising stimulatory nanoparticles and rhodopsin for treating epilepsy.  By doing so, one of skill in the art would have also delivered the nanoparticles-parkin gene-rhodopsin (i.e., and opsin and an ion channel)-CRISPR/Cas9 complex to NSCs of the patient (claim 6).
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.


Response to Arguments
9.	The arguments addressing the references individually are not found persuasive because none of the references has to teach each and every limitation.

The argument that the combination of the cited references fails to teach DNA delivery without relying on a plasmid or viral vector is not found persuasive for the reasons set forth in the rejection above.  As the applicant is aware, LLCs are neither plasmids nor viral vectors.

	The applicant argues that one of skill in the art would fail to arrive at the claimed invention because Sum teaches using the LLC and not a nanoparticle to deliver the rhodopsin gene.
	This is not found persuasive because, as set forth in the rejection above, combining two compositions each of which is taught to be useful for the same purpose to form a third composition to be used for the very same purpose would have been obvious to one of skill in the art.

The applicant argues that Klapoetke, Kitada, Wu, and Sum/Canillas, Krook-Magnuson, Graves and Wu do not remedy the deficiencies in Ciofani is not found persuasive because there is no deficiency to be remedied in Ciofani.

The applicant argues that the prior art does not recognize expression vectors and piezoelectric nanoparticles to be equivalent.  The applicant argues that MPEP 2144.06 
This is not found persuasive.  The broad recitation of “nanoparticles” in the instant claims encompass piezoelectric nanoparticles.  Thus, the instant claims encompass the delivery of piezoelectric nanoparticles and rhodopsin genes.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The rejection is based on a specific nucleic acid, i.e., one encoding rhodopsin.  Since the prior art teaches that rhodopsin-encoding nucleic acids and piezoelectric nanoparticles are useful to that Parkinson’s disease, one of skill in the art would have readily recognized that they are useful for the same purpose, i.e., they are functional equivalents.  Just because they are structurally different and act via different mechanisms is not evidence to the contrary.

The argument that, based on Sum, one of skill in the art would have been led to administer the LLC separately from the nanoparticles is not found persuasive.  Ciofani, the piezoelectric nanoparticles are internalized by cells and also that the piezoelectric nanoparticles could be functionalized with a variety of molecules (see [0044]).  One of skill in the art would have found obvious to attach the LLC to the piezoelectric 

The argument that the remaining secondary references do not cure the deficiencies of Ciofani, Klapoetke, Kitada, Wu, and Sum/Ciofani, Canillas, Krook-Magnuson, Graves and Wu is not found persuasive because there is no deficiency to be cured in the combined teachings of Ciofani, Klapoetke, Kitada, Wu, and Sum or Canillas, Krook-Magnuson, Graves and Wu.

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.